asahNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
             SPECIFICATION OBJECTION
Again, the recited “References (the contents of which are hereby incorporated by
reference in their entirety)” at page 26 of specification is objected since applicant failed
to submit copies of cited articles on pages 26-33. See MPEP 608.01(p) and 37 C.F.R.
1.57.
The examiner notes that applicant failed to submit copies of cited articles.
Amendment to paragraph 81 of the specification filed on September 20, 2022 is confusing since it is a duplicate of the original paragraph 81.
The recited “References (the contents of which are hereby incorporated by
reference in their entirety)” at page 26 of specification has a subtitle with bold characters which would not considered as a part of the original paragraph 81.
If applicant’s intention was to delete entire porting starting from page 26 reciting References (the contents of which are hereby incorporated by reference in their entirety)” at page 26 to page 33 of the specification, a positive amendment reflecting such deletion would be needed.

			          CLAIM OBJECTION
The recited “the fluid matrix comprises at least one of a solution, a polymer resin, a binder fluid, isopropyl alcohol (IPA)” of claim 22 is objected since it should be “the fluid matrix comprises at least one of a solution, a polymer resin, a binder fluid and isopropyl alcohol (IPA)”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly recited “with a solution to generate” of claim 17 would be New matter since it does not have support in the original specification and applicant failed to point out any portion of the specification for the support.  Other claims depend from the claim 17 are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited clause in lines 5-15 of claim 17 would be expected to yield a plurality of paint flakes dispersed in a solution comprising dissolved sacrificial polymer and thus the recited “placing the plurality of paint flakes into a fluid matrix including the solution” is confusing since the plurality of paint flakes would be without the solution comprising dissolved sacrificial polymer. 
The recited “a solution, a polymer resin, a binder fluid [and] isopropyl alcohol (IPA)” for the fluid matrix of claim 22 would improperly broaden scope of the amended claim 17 since the recited 17 recites “a fluid matrix including the solution” and thus it is unclear whether the recited solution, polymer resin, a binder fluid [and] isopropyl alcohol (IPA) are in addition to the solution of claim 17 or not.  
Also, the recited “solution” as the fluid matrix of claim 22 is confusing since claim 17 already recites “a fluid matrix including the solution”.
Further, the “solution” is defined as “a homogeneous mixture of one or more solutes dissolved in a solvent” in chemistry and thus a nature of the recited “solution” of claims 17 and 22 is confusing since it is unclear whether the “solution’ is meant to be the “a homogeneous mixture of one or more solutes dissolved in a solvent” or not (e.g. solvent only).
Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03
 Other claims depend from the indefinite claim 17 would be also indefinite.

			      EXAMINER COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2005/114298 A2 (Dec. 1, 2005) teaches layered plasmon structure useful for an optical sensor comprising aluminum mirror layer/2-40 nm of an optical dielectric layer/aluminum nanoparticles in Summary of the Invention at pages 6-7.  WO teaches LiF or polyamines as optical dielectric layer at a lower portion of page 15.
Ye et al. (Angle-insensitive plasmonic color filters with randomly distributed silver nanodisks, Vol. 40, No. 21, pages 4979-4982, Nov. 1, 2015, Optics Letters) teach optical filters comprising a glass substrate coated with randomly distributed silver nanodisks in abstract (i.e. upper left column at page 4979).
    
                                               ALLOWANCE
Claims 1, 2, 4-16 and 24 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762